NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/702,139 filed 23 July 2018.

Response to Amendments
	The drawing objections have been obviated in view of Applicant’s amendments filed 27 April 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 27 April 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 27 April 2021
	The rejections of claims 3-4 and 17 under 35 U.S.C. 112(b) have been obviated in view of the Examiner’s amendment made below.
	Claims 1-6 and 8-22, as amended, are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Kirk A. Buhler on 06 May 2021.

The application has been amended as follows: 
CLAIMS:
Claim 3, line 3, “said enclosure” is amended to read --said housing--
Claim 3, line 4, “said enclosure” is amended to read --said housing--
Claim 17, line 2, “said enclosure” is amended to read --said housing--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a rower with all of the structural and functional limitations, further in light of the wheel enclosed under the footpad and the two pulley system.

The closest prior art of record includes Pro-Form (NPL, provided in the Non-Final Rejection mailed 22 December 2020) and Robert et al. (US 2019/0201740).
Regarding independent claim 1, Pro-Form teaches a rower with articulating footpads comprising: a rowing machine; said rowing machine having a housing to enclose a loading mechanism; said loading mechanism having a strap that at least partially retracts within said housing; said housing is supported on at least one cross tube (front stabilizer 50); said cross tube has at least one wheel that is configured to allow rolling transportation of said rowing machine 
Pro-Form does not explicitly teach wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys at an angle greater than 90 degrees.
However, in a similar field of endeavor, Robert teaches a rowing machine having a loading mechanism with a strap wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys (guiding rollers 25) at an angle greater than 90 degrees (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rowing machine of Pro-Form by including the two pulleys of Robert. One of ordinary skill in the art would have been motivated to make this modification in order to pass the cable to be “guided by the two [pulleys],” as suggested by Robert (Para. [0024]).
Pro-Form in view of Robert still does not teach said at least one articulating footpad is configured to allow said at least one wheel to be enclosed under said at least one articulating footpad.

Regarding independent claim 15, Pro-Form teaches a rower with footpads comprising: a rowing machine; said rowing machine having a housing to enclose a loading mechanism; said 
Pro-Form does not explicitly teach wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys at an angle greater than 90 degrees.
However, in a similar field of endeavor, Robert teaches a rowing machine having a housing with a strap wherein said strap is guided into said housing between two pulleys in an opening of said housing and said opening is configured to allow said strap to pass between said two pulleys (guiding rollers 25) at an angle greater than 90 degrees (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rowing machine of Pro-Form by including the two pulleys of Robert. One of ordinary skill in the art would have been motivated to make this modification in order to pass the cable to be “guided by the two [pulleys],” as suggested by Robert (Para. [0024]).
Pro-Form in view of Robert still does not teach wherein a first of said one of said two pulleys is a “U” pulley with tapered flanges and a second of said two pulleys has tapered sides that fit within said tapered flanges.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784